417 F.2d 334
Marvin M. MORRISON, and Joseph Frederick McDonald,Plaintiffs-Appellants,v.U.S. MARSHAL, DEL RIO, TEXAS, et al., Defendants-Appellees.
No. 27720.
United States Court of Appeals Fifth Circuit.
Oct. 16, 1969.

Marvin M. Morrison and Joseph Frederick McDonald, Pro se.
Ernest Morgan, U.S. Atty., Warren N. Weir, Asst. U.S. Atty., San Antonio, Tex., John Pettit, Del Rio, Tex., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case comes before us on appellees' motion to dismiss the appeal pursuant to Rule 31(c), F.R.A.P., failure of appellants to file a brief.


2
Appellants are federal convicts who were being held in the Val Verde County jail while awaiting trial on federal charges.  While so incarcerated appellants filed a petition for a writ of injunction to enjoin the appellees from further subjecting them to allegedly illegal practices in the jail.  The district court denied the petition as being frivolous and wholly insubstantial after holding a full evidentiary hearing.


3
Since docketing their appeal in this Court, appellants have been convicted of the charges against them and transferred to the federal penitentiary at Leavenworth, Kansas.  Since appellants are no longer being subjected to the alleged conditions alleged to exist in the Val Verde jail, their appeal is most and therefore is dismissed.